ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112 First Paragraph
2.	Applicant’s amendments with respect to claim 12 is  sufficient to overcome Claim Rejections - 35 USC § 112 First  Paragraph set forth in the previous Office Action. The examiner withdraws the rejections.

Claim Rejections - 35 USC § 112 Second Paragraph
3.	Applicant’s amendments with respect to claim 1  sufficient to overcome Claim Rejections - 35 USC § 112 Second Paragraph set forth in the previous Office Action. The examiner withdraws the rejections.


EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
  The application has been amended as follows:  
In Claim 12, lines 19-20, “”a remote operation” has been changed to 
–executes a remote operation--

Allowable Subject Matter
5.	  Remaining Claims 1, 6-12  are allowed.  

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 

 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a  remote operation system for a vehicle,  a transportation system  and a remote operation method  using a transportation system comprising, among all other limitations : a step that the communication unit  communicates with a vehicle and receives information including a remote operation request, a step that the presentation unit presents a situation of the vehicle received from the vehicle by the communication unit to a remote operator, a step that the reception unit receives an operation of the remote operator, a step that the control unit generates control information on the basis of the  operation received by the reception unit  and transmits the control information to the vehicle using the communication unit,  a step that the selection unit preferentially selects a remote operation device having a highest communication rate or a most stable communication with respect to the vehicle transmitting the remote operation request among the plurality of remote operation devices, and 416/344,808   a step that a remote operation device selected by the selection unit   among the plurality of remote operation devices,  executes a remote operation, wherein the presentation unit estimates a future situation of the vehicle on the basis of the situation of the vehicle received from the vehicle by the communication unit and presents the estimated future situation of the vehicle to the remote operator, and the presentation unit displays an image based on the situation of the vehicle received from the vehicle by the communication unit and further displays an image obtained by enlarging a part of an image based on the situation of the vehicle received from the vehicle by the communication unit as an image indicating the future situation of the vehicle in a case that the situation of the vehicle received from the vehicle by the communication unit is a situation in which there are few physical objects in front of the vehicle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663